DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 11/22/2019 for the application number 16565990. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-18 are cancelled. Claims 19-36 are added. Claims 19-36 are presented for examination. 

Information Disclosure Statement
The information disclosure submitted on 11/22/2019 was filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
Claims 19-26 and 29-35 of this application is patentably indistinct from claims of US Pat 10418034 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of US Pat# 10418034. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the current application are to be found 
Claim 1 of US Pat further reads on claims 20, 26, and 34 
Claim 2 of US Pat reads on current claim 21
Claim 3 of US Pat reads on current claim 22
Claim 4 of US Pat reads on current claim 23
Claim 5 of US Pat reads on current claim 24
Claim 6 of US Pat reads on current claim 25
Claim 7 of US Pat reads on current claim 29
Claim 8 of US Pat reads on current claim 30
Claim 9 of US Pat reads on current claim 31
Claim 10 of US Pat reads on current claim 32
Claim 11 of US Pat reads on current claim 33
Claim 12 of US Pat reads on current claim 35

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 24-26, 29-30 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003)

Regarding claim 19, Hammond teaches A method of coordinating network communication between a mobile device running a mobile application (client 18, Cell, Para 0019 ) and a client device running a client application ( server , Fig 1A-1D)  through a server running a speech to text application ( repository/database, Para 0021) , the method comprising: obtaining credential information of a user of a client application executing on the client device at the server running the speech to text application (repository sends multiple queries, Para 0035; retrieve any information about the user, Para 0041 )  ; registering  the user with the application executing on the server(  Through this initial communication session, information regarding the target address of client 18 can be established, Para 0025)  identifying a mobile device for the user to communicate on a first communication link with the speech to text application executing on the server (repository identifies a desired application 28); receiving data by the speech to text application on the server from the mobile device (repository communication to database 28, Para 0042-0048)  ; processing the data by the application executing at the server (access 28, Para 0020, Claim 1)  ; transmitting a result of the data processed by the application, 146187965.1Application No.: 16/565,990Docket No.: 088999-8038.USO2 Preliminary Amendment which was received from the user of the mobile device, to the client application executing on the client device over a second communication link where the first and second communication links contain at least one different ( sends the 28 to the client and/or application server, different communication link, 0023, wherein the communication link can be URL, 0028 ) 
Hammond does not explicitly teaches identifying  the user with the speech to text application and receiving the data by the speech to text application 
However Zhai teaches identifying the user with the speech to text application ( identifies the user, Para 0029-0030) and receiving the data by the speech to text application ( the speech recognition server performs the speech to text conversion, Para 0053, 0026, 0064, Fig 1, Fig 4),
	It would have  been obvious having the teachings of Hammond to further include the concept of Zhai before effectively filed date since mobile generally includes a microphone and its convenient to speak to the mobile and transmit the audio data and server converting it to text 


Regarding claim 20, Zhai as above in claim 19, teaches   wherein the data received from the mobile device is audio and the processed data transmitted by the hosted application is text ( server receives speech from the sending end, Para 0027, Fig 1; wherein the sending end is a  mobile client, Para 0026; ( send the text to the receiving end, Para 0064, Fig 4)

Regarding claim 21, Zhai as above in claim 20, teaches  wherein the client application provides a graphical user interface that has fields populated by the text  ( GUI, Para 0038)

Regarding claim 24, Hammond as above in claim 19, teaches the step of identifying the mobile device for the user comprises receiving a credential of the user of the mobile device and the speech to text application further comprises associating the mobile device of the user to the client application of the user ( initial communication session, information regarding the target address of client 18 can be established. Address information can be gathered automatically, for example by reading a unique identification number of the device, or by question and answer sequences with the user of device 18. Repository 20, database 22, and/or application server 24 can also store caller associated data, such as an IP address used to establish a data connection. In some cases, repository 20 and/or application server 24 can establish a data socket connection to communicate with client 18, or the repository 20 can notify the application server 24 to establish this connection with client 18. This connection can then be used for the duration of the communication session, Para 0025) 

Regarding claim 25, Hammond as above in claim  19 teaches  wherein the step of identifying the mobile device comprising transmitting a client identifier of the client application of the user to the mobile device and identifying the client identifier in the data received from the mobile device ( client is identified, Para 0025)  
Regarding claim 26,  Hammond modified by Zhai as above in claim 19 teaches wherein the data received from the mobile device comprises an audio shortcut ( audio recording, Para 0025)  and the processed data transmitted to the client application comprises the shortcut to be executed by the client application executing on the client device ( text back, Fig 1-2; Zhai; client 18 request the data from the repository as a voice data, information is send back to the client by text/or voice, Hammond) 

Regarding claim 29, Hammond as above in claim 19, teaches wherein the first communication link uses a cellular connection ( cellular connection, mobile, Fig 1-4) 

Regarding claim 30, Hammond as above in claim 19, teaches further comprising receiving a next event request form the client application and wherein the hosted application transmits processed data to the client application on receiving the next event request ( processed data back, Para 0035, Hammond )  

Regarding claim 34, Hammond as above in claim 19, teaches wherein the data received from the mobile device is audio and the processed data transmitted to the client application is a shortcut or command to be ( command to be executed, Para 0021, 0030-0035) 
Regarding claim 35, Hammond as above in claim 34, teaches wherein the data received from the mobile device is audio to be matched against a pattern received from the client application and the data transmitted to the client application is a shortcut or command to be executed by the client application executing on the client device ( Para 0021, 0030-0035, Hammond (receiving speech, Para 0023, Fig 1 and Fig 5C, Zhai)) 

Regarding claim 36, Hammond as above in claim 19, teaches wherein the data received from the mobile device comprises data from a sensor associated with the mobile device and the processed data transmitted to the client comprises the sensor data or a processed version thereof ( process the data, wherein the sensor can be a any input, Para 0035, Fig 1A-1D) 


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003) and further in view of Amundson ( US Pub: 20120278093)  

Regarding claim 22, Zhai as above in claim 21, does not teach wherein the graphical user interface is an electronic health record application
However Amundson teaches wherein the graphical user interface is an electronic health record application (populated with medical information, Para 0107) 
	It would have been obvious having the teachings of Hammond  and Zhai to further include the teachings of Amundson so to have  mobile client devices ( Fig 1A-1D, Hammond)   configured to reduce inefficient, redundant data entry and use the to be used as a client device which can also retrieve medical ( Para 0011, Amundson) 

Regarding claim 23, Hammond modified by Zhai as above in claim 21, does not explicitly teaches wherein the graphical user interface is a customer relationship management application.  

Amundson teaches wherein the graphical user interface is a customer relationship management application ( medical record application, Para 0107) 
It would have been obvious having the teachings of Hammond  and Zhai to further include the teachings of Amundson so to have  mobile client devices (Fig 1A-1D, Hammond) configured to reduce inefficient, redundant data entry and use the  to be used as a client device which can also retrieve medical data ( as communication device is just a mere computer which can execute application) which can  facilitate secure transmission and retrieval of medical data ( Para 0011, Amundson) 

Claims 27-28  are rejected under 35 U.S.C. 103 as being unpatentable over  Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003) and further in view of Evans ( US Pat 9345061) 

Regarding claim 27, Hammond modified by Zhai as above in claim 19, does not explicitly teaches wherein the data received from the mobile device comprises an audio keyboard entry and the processed data transmitted to the client application comprises the keyboard entry.  
However Evans teaches wherein the data received from the mobile device comprises an audio keyboard entry and the processed data transmitted to the client application comprises the keyboard entry ( input data can be transformed at the different input data or different input data for e.g. keyboard, mouse data can be transmitted , Col 11, line 55-62) 

It would have been obvious having the teachings of Hammond and Zhai to further include the concept of Evans before effective filing date since different devices may have different controls

Regarding claim 28, Hammond modified by Zhai as above in 19 does not explicitly wherein the data received from the mobile device comprises mouse movement and the processed data transmitted to the client application comprises the mouse movement.  
However Evans teaches wherein the data received from the mobile device comprises mouse movement and the processed data transmitted to the client application comprises the mouse movement ( input data can be transformed at the different input data or different input data for e.g. keyboard, mouse data can be transmitted , Col 11, line 55-62)
It would have been obvious having the teachings of Hammond and Zhai to further include the concept of Evans before effective filing date since different devices may have different controls


Claims 31-32  are rejected under 35 U.S.C. 103 as being unpatentable over   Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003) and further in view of Leroux ( US Pub: 20130231055) 

Regarding claim 31, Hammond modified by Zhai as above in claim 19, does not explicitly teaches wherein the mobile device comprises a wireless microphone  
	However Leroux teaches wherein the mobile device comprises a wireless microphone   ( remote microphone wirelessly connected to mobile device, Abstract, Para 0001) 
	It would have been obvious having the teachings of Hammond and Zhai to further include the concept of Zhai before effectively filed date to make the system more feasible 

Regarding claim 32, Miura modified by Hammond and Zhai and  Leroux as above in claim 31, teaches wherein the wireless microphone comprises a smartphone executing a microphone application ( .communication application running on the mobile device, Para 0007; wherein the communication application is for RSM ( remote speaker microphone, Para 0011, Leroux  ) 


Claim  33 is  rejected under 35 U.S.C. 103 as being unpatentable over    Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003) and further in view of Cook ( US Pub:20120245980) 
Regarding claim 33, Hammond modified by Zhai as above in claim 19 does not explicitly teaches wherein the graphical user interface is an 146187965.1Application No.: 16/565,990Docket No.: 088999-8038.USO2 Preliminary Amendment enterprise workforce productivity application  
		However Cook teaches wherein the graphical user interface is an 146187965.1Application No.: 16/565,990Docket No.: 088999-8038.USO2 Preliminary Amendment enterprise workforce productivity application   (interface for productivity and production for the workforce, Fig 7, Para 0074) 
	It would have been obvious having the teachings of Hammond and Zhai to further include the concept of Cook before effectively filed date to establish an effective and independent process ( Para 0003, Cook) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHA MISHRA/Primary Examiner, Art Unit 2674